Citation Nr: 1446317	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability of either knee as a result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability of either ankle as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a grant of service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent notification via a July 2009 letter which was clearly prior to the September 2009 rating decision, and an April 2010 letter which was prior to the May 2010 rating decision.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Granted, he did identify post-service treatment for the claimed disabilities in the years after service which are not on file, but he has also reported that such records have been destroyed.  VA has no obligation to seek evidence which a claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  He has not otherwise identified any outstanding evidence which reflects he has a disability of the knees and/or ankles as a result of his active service.  

With respect to the aforementioned August 2013 Board hearing, it was held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded a VA medical examination regarding this case in April 2010, with a subsequent medical opinion being promulgated by a different VA clinician in October 2011, both of which addressed the etiology of the current knee and ankle disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of his medical history acquired from review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Further, the opinions expressed were supported by stated rationale consistent with the other evidence of record.  No prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that this development is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed disabilities of the knees and ankles as a result of numerous parachute jumps while on active duty.  He also indicated they were due to wearing poorly fitting boots in service, and/or performing duties with a heavy pack.

In this case, the Board acknowledges that the Veteran did participate in parachute jumps while on active duty, exemplified, in part, by the fact his DD Form 214 reflects he received a Parachute Badge.  However, a review of his service treatment records contain no entries indicative of knee and/or ankle problems while on active duty.  Granted, his October 1970 expiration of term of service examination noted a scar on the left knee which was not noted on his January 1969 enlistment examination.  Nevertheless, his feet and lower extremities themselves were clinically evaluated as normal on this examination, and there was no post-service medical evidence of any of the claimed disabilities until years after service.

The Board acknowledges that the Veteran has reported recurrent knee and ankle problems since his active service.  He also submitted lay statements from individuals who have known him since 1977 which attest to his having such problems since that time.  His spouse, who is a registered nurse, provided a similar statement noting she had known him since 1978.  However, these individuals still first noted such problems years after service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that while the Veteran is competent, as a lay person, to describe visible symptoms such as knee and ankle pain, generally competent medical evidence is required to conclude whether such complaints are due to an acute or chronic condition.  Further, this finding is consistent with the fact that the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  Moreover, this is particularly true in this case where there are no records documenting post-service treatment until years after service.  Therefore, the Board finds that competent medical evidence is required to diagnose the claimed disabilities and determine their etiology.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that there is competent medical evidence which both supports and refutes the Veteran's contentions.  

The evidence in support of the Veteran's claim includes a December 2009 statement from a VA staff physician who thought the Veteran's knee and ankle problems were more likely than not related to his military service due to the fact he was a paratrooper between 1969 to 1971, and recalled at least 15 hard landings wearing full packs.  It was also noted that the Veteran had had pain in his knees and ankles ever since his discharge from military service.

The Veteran's spouse, who is a registered nurse, also provided an opinion in August 2011 that she felt the impact of his parachute landings had caused the damage to the knee and ankles and were irreversible.  His spouse's background as a nurse must also be taken into account when evaluating this opinion.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  However, the Board may also take his spouse's personal relationship to the Veteran into account when assessing the weight to be accorded to this opinion.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board may consider self interest in evaluating the testimony of claimants).

The Veteran has also submitted medical treatise evidence documenting injuries as a result of musculoskeletal injuries in military airborne population.

The evidence against the Veteran's claim includes the April 2010 VA examiner who opined that the bilateral knee and ankle disorders were less likely as not related to military service.  In support of this opinion, the VA examiner stated there was no documentation of any bilateral knee or bilateral ankle problems in the military services and his January 1971 separation physical.  Further, the examiner stated that conditions not resulting in military discharge and without documentation of ongoing medical care within 5 years of military discharge were most likely to have been resolved self-limited conditions.

The October 2011 VA medical opinion was promulgated to address the aforementioned conflicting medical opinions.  The VA clinician who promulgated this opinion noted, among other things, that he was airborne qualified; commanded an airborne surgical unit from 1993 to 1995; was very familiar with the physical demands of active duty airborne service; conducted many tactical jumps during service; personally experienced a hard parachute landing fall with an inability to drop his front loaded pack; and during the 1993 to 1995 period he saw every variety of airborne injury.  Therefore, he considered himself, among VA clinicians, to be an expert in airborne operations injuries.  After summarizing pertinent evidence in the record, to include the Veteran's contentions, this VA clinician stated he agreed fully with the rationale provided by the April 2010 VA examiner that there was no nexus connection between any current knee or ankle pathology in the Veteran and any claimed injuries on active duty.  It was noted that no active duty injuries affecting the knees or ankles were documented, and that the onset of the ankle and knee symptoms were not objectively records in any close proximity (by many years) to his period of active duty.  Further, the VA clinician stated that other than the history provided by the Veteran, it was unclear what objective medical evidence was used by the December 2009 VA staff physician in support of that opinion.  Additionally, the VA clinician addressed the medical treatise evidence to include his conclusion the one article indicated that among studies airborne soldiers, they had only a 1 to 2 percent chance of sustaining a serious orthopedic jump injury over the course of a year.  The VA clinician also stated that the another article only demonstrated that troops using ventilated tropical issue boots had less foot problems than those using unventilated solid leather issue boots; and it was unclear how this related to the Veteran.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the December 2009, April 2010, August 2011, and October 2011 opinions all appear to have been promulgated by individuals qualified to render competent medical opinions.  None of their opinions appear to have been expressed in speculative or equivocal language.  Further, all of them appear to have been aware of the Veteran's contention that he sustained knee and ankle injuries during his in-service parachute jumps.  However, it does not appear the December 2009 VA staff physician actually reviewed the service treatment records because there was no reference to the lack of documented in-service knee and/or ankle treatment.  Moreover importantly, the opinion did not address the fact his feet and lower extremities were clinically evaluated as normal on his separation examination.  Similarly, these facts were not addressed by the August 2011 opinion.  These facts were noted by both the April 2010 and October 2011 VA examiners.  Additionally, the Veteran's spouse acknowledged she first met the Veteran in 1978, and, as such, would have no personal knowledge of his knee and ankle problems prior to that time.  Accordingly, the Board finds that the April 2010 and October 2011 medical opinions were based upon a more accurate understanding of the Veteran's documented medical history than that of the December 2009 and August 2011 medical opinions.  Consequently, the Board finds that the April 2010 and October 2011 medical opinions are entitled to more probative value than that of the December 2009 and August 2011 medical opinions.

In addition, the October 2011 VA medical opinion was promulgated in order to reconcile the conflicting December 2009 and April 2010 opinions, and the clinician who promulgated the opinion provided information documenting he had extensive experience regarding the type of injuries described by the Veteran and the type of conditions that resulted as a consequence thereof.  Further, the clinician addressed the medical treatise evidence submitted by the Veteran, and found they did not provide evidence which actually supported the Veteran's contentions.  The Board also observes that no competent medical evidence is of record which explicitly refutes the findings of the October 2011 VA medical opinion.  Accordingly, the Board finds this opinion to be persuasive and entitled to significant probative value in the instant case.

In summary, the Veteran's service treatment records do not document any in-service knee or ankle problems, to include as a result of parachute injuries; his feet and lower extremities were evaluated as normal on his separation from service; and the Board has concluded the competent medical opinions against the current disabilities being related to service are more persuasive than the supporting opinions.  Therefore, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability of the knee(s) or ankle(s) as a result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


